NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a CON of PCT/CN2018/081793 filed on 04/04/2018 which has a foreign priority application to CN 2017-10220934 filed on 04/06/2017.

Response to Amendment
The response and amendment filed on 05/31/2021 are acknowledged and are considered sufficient to overcome the previous claims rejection under 35 U.S.C. 103 as being unpatentable over Arroyo in view of Villas as indicated in the prior office action. Therefore, the previous claim rejection has been withdrawn.

Reasons for Allowance
	A search of the prior arts does not reveal any disclosures that teaches or suggests the claimed invention which adopts a cold glycerol buffer solution combined with a rapid filtration method for quenching, and a chemical mixture comprising MeOH/DCM/ACN/EtOAC/HCOOH used as an metabolome extract, thereby achieving the objective of efficiently extracting different polar compounds, and metabolome compound coverage is high; pretreatment of the cell metabolomics of Aspergillus flavus by the method of the invention aids in the repeatability and stability of the metabolomics analysis method and reduces the false positive of the test results.
Secondary considerations: compared with Arroyo’s peaks at 0 to 5 minutes (no more than 3 peaks), the present invention significantly has more peaks at 0 to 5 minutes and therefore, the metabolome extract of the claimed invention unexpectedly extracts more types of metabolic compounds, especially the polar compounds.
	Accordingly, the subject matter, as a whole, would not have been prima facie obvious to one of ordinary skill in the art.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NGHI V NGUYEN/Primary Examiner, Art Unit 1653